PER CURIAM.
J.B. appeals that portion of the trial court’s order concerning fines, costs and fees requiring him and his parents to pay the costs of two mental competency evaluations ordered by the trial court in his delinquency case. In W.Z. v. State, 35 So.3d 51, 2010 WL 1507010 (Fla. 5th DCA 2010), this Court held that no statutory basis exists to assess such costs against a juvenile or his or her parents. Accordingly, we strike that portion of the order *132requiring J.B. and his parents to pay the costs of the mental evaluations.
COSTS STRICKEN.
MONACO, C.J., ORFINGER and JACOBUS, JJ., concur.